Judgment unanimously affirmed, in accordance with the following memorandum: A writ of habeas corpus is not the proper proceeding to challenge the legality of petitioner’s confinement in a special housing unit (People ex rel. Dawson v Smith, 69 NY2d 689). The habeas corpus proceeding was properly converted to a CPLR article 78 proceeding but, because it was instituted more than four months after the determination, the proceeding should have been dismissed as time barred (see, People ex rel. Dawson v Smith, supra, at 691). (Appeal from judgment of Supreme Court, Wyoming County, McCarthy, J. — habeas corpus.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.